 1   SCOTT CAMERON
     Attorney at Law
 2   California State Bar Number 226605
     1017 L Street, PMB 576
 3   Sacramento, CA 95814
     snc@snc-attorney.com
 4   (916) 769-8842
     (916) 915-1632 (Fax)
 5
     JAN DAVID KAROWSKY
 6   Attorney at Law
     A Professional Corporation
 7   California State Bar Number 53854
     716 19th Street, Suite 100
 8   Sacramento, CA 95811-1767
     KarowskyLaw@sbcglobal.net
 9   (916) 447-1134
     (916) 448-0265 (Fax)
10
     Attorneys for Defendant
11   Domonic McCarns
12
                               UNITED STATES DISTRICT COURT
13
                 IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
14

15
     United States of America,                ) Case Nos. 2:08-CR-093 KJM
16                                            )           2:08-CR-116 KJM
                  Plaintiff,                  )
17                                            ) STIPULATION AND ORDER TO
           vs.                                ) EXTEND TIME TO SUBMIT JOINT
18                                            ) PROPOSED PROTECTIVE ORDER
     Domonic McCarns,                         )
19                                            )
                  Defendant.                  )
20                                            )
                                              )
21                                            )
22                                       STIPULATION

23         Plaintiff United States of America, by and through its counsel of record, and

24
     defendant Domonic McCarns, by and through his counsel of record, hereby stipulate to
     the following:
25




                                              -1-
 1          1.     On August 13, 2018, this Court held a hearing regarding the defense motion
 2   to modify the protective orders governing the discovery in the above-captioned cases, as
 3   those protective orders pertain to defendant, Mr. McCarns. Case 08-CR-116, ECF No.
 4   847. The need for the modification of the protective orders is to allow the discovery to be

 5   shipped to the Bureau of Prisons on a set of DVDs so that Mr. McCarns can view the

 6
     discovery under controlled circumstances.
            2.     At the conclusion of that hearing, this Court ordered "the parties to submit,
 7
     within 30 days, either a joint proposed protective order, or the parties' competing proposed
 8
     protective orders; whereupon, the matter will be submitted." Case 08-CR-116, ECF No.
 9
     847.
10
            3.     Subsequently, this Court approved a 30 day extension to file the joint, or
11
     competing, proposed protective order to October 12, 2018, so that defense counsel could
12
     confirm necessary facts with the Bureau of Prisons. Case 08-CR-116, ECF No. 851.
13
     Defense counsel has now confirmed the necessary facts with the Bureau of Prisons.
14
            4.     Unfortunately, defense counsel realized that necessary computer files
15   containing discovery had not previously been provided to the government for inspection.
16   At the request of the defense, the parties now contemplate sending the electronic discovery
17   to Mr. McCarns in two separate shipments. It is further contemplated that each shipment
18   will require its own protective order because each protective order will reference the

19   electronic discovery to be shipped.

20          5.     Prior to the first shipment of discovery to the Bureau of Prisons, the

21
     government needs to re-inspect the first group of computer files to confirm the level of
     redaction conducted.     That re-inspection is necessary because the defense added
22
     previously missing files. Once that re-inspection is completed, the electronic discovery
23
     will need to be broken down into a series of DVDs and shipped to the Bureau of Prisons.
24
            6.     Additionally, once the government completes its re-inspection of the first
25
     group of computer files, the defense will need to send Mr. McCarns a revised joint



                                                  -2-
 1   protective order for his signature prior to submitting it to the Court. This will require
 2   correspondence by U.S. Mail and can take up 11 days to receive Mr. McCarns' reply.
 3         7.     Therefore, at the request of the defense, the parties stipulate, agree, and
 4   request, that the Court may extend the time for submittal of the joint proposed protective

 5   order, or the parties competing proposed protective orders, for an additional 31 days to

 6
     November 12, 2018.

 7
     IT IS SO STIPULATED:
 8
     DATED: October 9, 2018                   McGREGOR W. SCOTT
 9
                                              United States Attorney
10
                                              /s/ Matthew Morris
11                                            Matthew Morris
                                              Assistant U.S. Attorney
12

13
     DATED: October 9, 2018                   /s/Scott N. Cameron
14                                            SCOTT N. CAMERON

15                                            JAN DAVID KAROWSKY
                                              Attorney at Law
16
                                              A Professional Corporation
17
                                              By /s/ Jan David Karowsky
18                                            JAN DAVID KAROWSKY
                                              ATTORNEYS FOR DOMONIC McCARNS
19

20
                                            ORDER
21

22         IT IS SO ORDERED on October 10, 2018.

23

24
                                                 UNITED STATES DISTRICT JUDGE
25




                                                 -3-
